Name: Council Regulation (EC) No 1892/95 of 29 June 1995 on the conclusion of the Protocol establishing for the period 1 July 1994 to 30 June 1997 the fishing rights and financial compensation provided for in the agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea
 Type: Regulation
 Subject Matter: European construction;  fisheries;  Africa
 Date Published: nan

 31 . 7 . 95 fENl No L 180/1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 1892/95 of 29 June 1995 on the conclusion of the Protocol establishing for the period 1 July 1994 to 30 June 1997 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 , in conjunction with Article 228 (2 ) and ( 3 ) first subparagraph, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (*), Whereas, pursuant to the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea ( 2 ), the two Parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol; Whereas, as a result of these negotiations, a new Protocol establishing the fishing rights and financial compensation provided for in the abovementioned Agreement for the period 1 July 1994 to 30 June 1997 was initialled on 30 June 1994; Whereas it is in the Community's interest to approve the Protocol, HAS ADOPTED THIS REGULATION: Article 1 The Protocol establishing, for the period 1 July 1994 to 30 June 1997, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT H OJ No C 56, 6 . 3 . 1995, p. 197. ( 2 ) OJ No L 188 , 16 . 7. 1984, p. 2 . Agreement amended by the Agreement approved by Regulation (EEC)No 252/87 (OJ No L 29, 30. 1 . 1987, p. 1 ).